DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 21th, 2021 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendment to the Claims have overcome each and every claim objection, the 35 USC 103 rejection, and some of the 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed May 12th, 2021.

Claim Objections
As noted above the Claim objections previously set forth have been overcome by amendment.

Claim Rejections - 35 USC § 112
As noted above some of the 35 USC 112 rejections previously set forth have been overcome by amendment. Further, new 35 USC 112 rejections necessitated by amendment are presented below.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, recites the limitation “a first rectangular wave” in line 4. Claim 5, recites the limitation “a first rectangular wave” in lines 3-4. It is unclear from the language of the claims if the “a first rectangular wave” of claim 9 is a new limitation or is a typo.
Claim 10 recites the limitation "the first pulse signal" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second pulse signal" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the setter" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, lines 7-8, recites "when both of the voltage of the first rectangular wave and the ground capacitance are supposed to be zeros". The term "supposed to be" in claim 13 is a relative term which renders the claim indefinite.  The term "supposed to be" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This rejection could be overcome by amending the claim language to clarify that the approximately zeros”.
Claim 15 recites the limitation "the given range" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Allowable Subject Matter
Claims 1-8 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for disclosing:

an oscillator connected to the resistor to output an AC voltage to the resistor, the AC voltage having a first amplitude as a peak of an absolute voltage value at a zero cross point during a half cycle and a second amplitude of an absolute voltage value lower than the first amplitude at a position other than the zero-cross point during the same half cycle in a same polarity, the oscillator outputting the AC voltage with the second amplitude to the resistor at a detection timing to allow the coupling capacitor to charge by storing electricity and generate a voltage generated at a connection point located between the coupling capacitor and the resistor; and
wherein the oscillator outputs the AC voltage having a first amplitude in a preparation period provided before the detection timing that charges at least a ground 

Lam et al. (U.S. Patent No. 5,541, 547), discloses using a DC pulse that is a composite of two rectangular waves to test a device. However, Lam fails to disclose the oscillator outputting the AC voltage with the second amplitude to the resistor at a detection timing to allow the coupling capacitor to charge by storing electricity and generate a voltage generated at a connection point located between the coupling capacitor and the resistor.
Iyer et al. (U.S. Publication No. 2004/0239346), discloses using a two amplitude pulse to test the current-voltage characteristics of a device. However, Iyer fails to disclose wherein the oscillator outputs the AC voltage having a first amplitude in a preparation period provided before the detection timing that charges at least a ground capacitance caused between the power supply path and the ground by storing electricity in the preparation period.
	
Claims 2-8 and 12 are allowable for depending from allowed claim 1.

Claims 9-11 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863